Citation Nr: 1206603	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), current rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO continued a 50 percent disability rating for PTSD.


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, with Global Assessment of Functioning scores that range from mild to serious but predominantly are moderate; occupational and social impairment with deficiencies in most areas is not shown. 


CONCLUSION OF LAW

The Veteran's PTSD has not met the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2007 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and the transcript of a hearing that the Veteran had in September 2009 before a Decision Review Officer (DRO).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument in writing and at his hearing, and by reporting for examinations. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of those claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Rating Schedule provides for evaluating mental disorders such as PTSD under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 50 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ....................................... 100 percent

Occupational and social impairment, with deficiencies
in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ........................................ 70 percent


Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  .................................................... 50 percent

38 C.F.R. § 4.130.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA established service connection for the Veteran's PTSD in an October 1990 rating decision.  The Veteran filed the instant claim for an increased rating in May 2007.

On VA PTSD examination in August 2007, the Veteran stated that his condition had worsened since the last examination. He stated that nightmares had become more frequent, and occurred about once a week. He indicated that he awakened several times each night, and felt fatigue during the day. He stated that he was short tempered with his wife, felt anger while driving, and felt increasingly anxious. He described increased amotivation and anhedonia, and passive suicidal ideation. He denied having panic attacks. He indicated that he continued to work full time, and functioned at that as long as he could work in isolation. The examiner noted the Veteran's dysphoric mood and restricted affect, his normal thought process, and the absence of perceptual disturbances. The examiner assigned a GAF score of 53.

The Veteran has VA treatment for his PTSD. From late 2007, he has had group and individual therapy, and has been on an antidepressant medication and a medication to assist with sleep. In December 2007, a treating psychiatrist found no formal thought disorder, normal speech, and no suicidal ideation. In January 2008, a treating clinician assigned a GAF score of 58. Later in January 2008, the Veteran reported having outbursts of anger and episodes of verbal abuse. He also reported having unexplained crying episodes. In February 2008, the treating psychiatrist increased the dose of the anti-depressant prescribed for the Veteran. From early 2008, a treating clinician described the Veteran's PTSD as severe. Later in 2008, a treating clinician assigned GAF scores of 58 in May, 60 in July and October, and 59 in December.

In February 2009, a treating clinician assigned a GAF score of 65. In April 2009, the Veteran reported having episodes of anxiety three or four times a week. A treating clinician assigned a GAF score of 63. In June 2009, the Veteran reported that he was struggling to concentrate at work, that he was feeling irritable, and that his sleep was disrupted. The treating psychiatrist increased the dose of the antidepressant prescribed for the Veteran. A treating clinician assigned a GAF score of 61. 

In September 2009, the Veteran had a hearing before a DRO. The Veteran stated that his PTSD had worsened over time. He reported ongoing treatment, including therapy and medications. He stated that he had trouble sleeping. He indicated that he had part time work, and had difficulty doing the work. He stated that at his job people knew to let him work alone. He related that he and his wife did not get along, and that they slept in separate rooms. He stated that he had a short temper, bickered with his wife, and experienced road rage when driving. He indicated that his memory was worsening.

In VA outpatient mental health treatment in September 2009, a treating clinician assigned a GAF score of 60. In November 2009, the Veteran reported that he had received a layoff notice from work. A treating clinician assigned a GAF score of 60. In January 2010, a treating clinician assigned a GAF score of 61. In February 2010, the Veteran reported being rehired to do some work at his former workplace. In March 2010, a treating clinician assigned a GAF score of 65. In June 2010, the Veteran indicated that his employer kept him on event though he was not really doing his job. A treating clinician assigned a GAF score of 60 in June, August, and October 2010.

In January 2011, a treating clinician assigned a GAF score of 62. Treating clinicians assigned a GAF score of 65 in March and May 2011. The treatment notes reflect that the Veteran's individual therapist retired in June 2011. In August 2011, a treating clinician assigned a GAF score of 60.

The Veteran had a VA PTSD examination in September 2011. The examiner reported having reviewed the claims file. The examiner noted ongoing therapy and medications. The examiner observed that the Veteran appeared restless and tense. The Veteran's speech was normal, and he showed a full range of affect. His mood was dysphoric. The Veteran reported ongoing sleep impairment, with resulting irritability. He denied panic attacks, hallucinations, or suicidal thoughts. On testing, the Veteran's memory was normal. The Veteran reported having dreams about Vietnam once or twice a week. He related ongoing avoidance, and problems with interpersonal relationships. He indicated that he worked as a boiler technician at a power plant, working a few hours per week as work was available. He asserted that he had been underemployed his whole life, and that he remained with his employer because he was a friend who understood the Veteran's PTSD. The examiner found that treatment reduced the severity of the Veteran's PTSD symptoms, but that the Veteran had persistent moderate level PTSD symptoms that affected his family life, social life, and employment. The examiner assigned a GAF score of 48.

Upon consideration of the evidence as a whole, the Board finds that a rating higher than 50 percent is not warranted. The Veteran's PTSD contributes to some difficulties in occupational and social functioning, but he has been shown to be able do some work as a boiler technician and he is able to pursue a modest degree of individual and social activities. Mental health professionals who have examined and treated the Veteran have characterized his PTSD symptoms as severe on some occasions and as moderate on most occasions, and have assigned GAF scores predominantly in the 50s and 60s. Those scores are consistent with mild to moderate symptoms. The 2011 VA examiner assigned a GAF score of 48, toward the higher functioning end of a range reflecting serious symptoms. That examiner described the Veteran's PTSD symptoms as moderate. At the time of the examination, the Veteran continued to have some employment and to cope with family relationships despite difficulties. Thus, while difficulty in maintaining effective relationships is shown, and inability to do so is not.  Clinicians have found that the Veteran has normal speech and thought processes. He has had constricted affect to a variable extent, and has had ongoing irritability, but he has not had near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Moreover, his has denied suicidal ideation and he has been shown to have good judgment.  Although he has reported that he experiences road rage, the 2011 examiner noted the Veteran denied violence and noted the Veteran's impulse control was good.  Overall, the effects of his PTSD have more closely resembled the criteria for a 50 percent rating than those for higher ratings during the course of the claim.  Accordingly, the preponderance of the evidence is against the claim for a higher rating for PTSD. 

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating higher than 50 percent for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


